Citation Nr: 0937271	
Decision Date: 09/30/09    Archive Date: 10/09/09

DOCKET NO.  06-16 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a left knee 
disability.

2.  Entitlement to service connection for a left hip 
disability.

3.  Entitlement to service connection for a right hip 
disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and T. G.



ATTORNEY FOR THE BOARD

L. B. Yantz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1998 to May 
1998, from September 1999 to May 2000, and from January 2003 
to May 2004.  She also had additional service in the Army 
Reserves.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota.  Thereafter, the Veteran's file was 
transferred to the RO in Philadelphia, Pennsylvania.

In August 2007, the Veteran testified at a Travel Board 
hearing before the undersigned Veterans Law Judge.  A 
transcript of this hearing is associated with the claims 
file.

In November 2007, October 2008, and March 2009, the Board 
remanded the current issues for further evidentiary 
development, and the case has now been returned to the Board 
for further appellate action.

In its November 2007 decision, the Board denied entitlement 
to an initial disability rating in excess of 30 percent for 
an anxiety disorder.  In its October 2008 decision, the Board 
denied entitlement to service connection for a right knee 
disability, a right shoulder disability, and a low back 
disability.  Because a final Board decision was rendered with 
regard to the four aforementioned issues, such disabilities 
are not part of the current appeal.



FINDINGS OF FACT

1.  A chronic left knee disability was not shown in service 
nor is a chronic left knee disability currently shown.  

2.  A chronic right hip disability was not shown in service 
nor is a chronic right hip disability currently shown.

3.  A chronic left hip disability was not shown in service 
nor is a chronic left hip disability currently shown.


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for a 
left knee disability have not been met.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002 & Supp. 2009); 38 C.F.R. § 3.303 
(2009).

2.  The criteria for establishing service connection for a 
right hip disability have not been met.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002 & Supp. 2009); 38 C.F.R. § 3.303 
(2009).

3.  The criteria for establishing service connection for a 
left hip disability have not been met.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002 & Supp. 2009); 38 C.F.R. § 3.303 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

The notice requirements of the VCAA require VA to notify a 
claimant of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) 
(2009).  The requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between a veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  VCAA notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, insufficiency in the timing or content of 
VCAA notice is harmless if the errors are not prejudicial to 
the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. 
Cir. 2004) (VCAA notice errors are reviewed under a 
prejudicial error rule).

In this case, in July 2004 and October 2006 letters, the 
Veteran was provided notice regarding what information and 
evidence is needed to substantiate her claims, as well as 
what information and evidence must be submitted by the 
Veteran and what information and evidence will be obtained by 
VA.  October 2006, December 2007, and October 2008 letters 
advised the Veteran of how disability evaluations and 
effective dates are assigned, and the type of evidence which 
impacts those determinations.  The case was last adjudicated 
in July 2009.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran including available service treatment records, post 
service treatment records, and VA examination reports. 

As discussed above, the VCAA provisions have been considered 
and complied with.  The Veteran was notified and aware of the 
evidence needed to substantiate the claim, the avenues 
through which she might obtain such evidence, and the 
allocation of responsibilities between herself and VA in 
obtaining such evidence.  The Veteran was an active 
participant in the claims process by submitting evidence and 
testifying at a hearing.  Thus, she was provided with a 
meaningful opportunity to participate in the claims process 
and has done so.  Any error in the sequence of events or 
content of the notice is not shown to have affected the 
essential fairness of the adjudication or to cause injury to 
the Veteran.  See Pelegrini, 18 Vet. App. at 121.  Therefore, 
any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Conway, 353 
F.3d at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2009).  Evidence of continuity of symptomatology from the 
time of service until the present is required where the 
chronicity of a condition manifested during service either 
has not been established or might reasonably be questioned.  
38 C.F.R. § 3.303(b) (2009).  Regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d) (2009).

In order to prevail on the issue of entitlement to service 
connection, there must 
be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C.A. §§ 1110; 
1131.  In the absence of proof of present disability there 
can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328 
(1997) (38 U.S.C.A. § 1131 requires existence of present 
disability for VA compensation purposes); see also Wamhoff v. 
Brown, 8 Vet. App. 517, 521 (1996).  

The Board has reviewed all of the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting these decisions, there 
is no requirement that the evidence submitted by the Veteran 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claims and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

The Board notes that service treatment records for the 
Veteran's periods of active service from January 1998 to May 
1998 and from January 2003 to May 2004 are of record and are 
negative for diagnoses or treatment of any left knee, left 
hip, or right hip disabilities.  However, for her period of 
active service from September 1999 to May 2000, it has been 
shown that service treatment records are unavailable.  The 
Board is mindful that, in a case such as this, VA has a 
heightened obligation to assist the Veteran in the 
development of her claims.  O'Hare v. Derwinski, 1 Vet. App. 
365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 
(1992).

An April 1999 private treatment record reflects that the 
Veteran complained of having left hip pain for the past few 
months.  It was noted that she takes karate and has soreness 
in the left hip when she kicks.  She was assessed with left 
hip pain, probably muscular.

On an April 2004 Report of Medical Assessment, the Veteran 
indicated that she had not suffered from any injury or 
illness while on active duty for which she did not seek 
medical care.

A private treatment report from June 2004 noted the Veteran 
had not complaints and her physical examination was 
completely within normal limits. 

The Veteran was afforded a VA general medical examination in 
October 2004.  It was noted that she was in the Army Reserves 
at the time of this examination.  The Veteran reported 
bilateral knee pain and stated that she had had problems with 
her knees hurting throughout her entire military career, 
although she did not recall any specific trauma.  She also 
reported bilateral hip pain, but such was recharacterized as 
bilateral groin pain.  Accompanying X-rays of her bilateral 
knees and hips were negative.  In relevant part, the Veteran 
was diagnosed with patellofemoral syndrome in her left knee 
as well as tendinitis in both her left and right hips, 
although the objective bases for such diagnoses were unclear.

A February 2006 VA treatment record noted the Veteran's 
complaints of bilateral knee and hip pain, and X-rays were 
ordered on that occasion.  A March 2006 VA treatment record 
documented that the results of the Veteran's February 2006 
bilateral knee X-rays and bilateral hip X-rays were normal.  
An August 2006 VA treatment record noted the Veteran's 
depressive mood secondary to a number of medical conditions, 
including knee pain.  A January 2007 VA treatment record 
documented that the Veteran felt like her knees were worse, 
and in response to her complaints of bilateral knee and hip 
pain, X-rays and a rheumatoid screen (RF/ANA/ESR) were 
performed.  All such testing yielded negative results with 
regard to her bilateral knees and hips.

The Veteran has contended, in personal statements as well as 
in her August 2007 Travel Board hearing testimony, that she 
suffered from left knee pain and bilateral hip pain in 
service due to extended periods of sitting, standing, 
hunching over, and performing physical work as a military 
police officer.  She has acknowledged that she did not seek 
treatment for these disabilities during her time in service.

Pursuant to the Board's November 2007 remand, the Veteran 
underwent a VA joints examination in May 2008.  On that 
occasion, the Veteran reported that she had developed a 
bilateral knee condition and a bilateral hip condition as a 
result of prolonged physical military activity during her 
time in service, to include standing, walking, running, 
climbing, jumping, and lifting.  At this examination, the 
Veteran complained of moderate intermittent pain in her left 
knee occurring two to three times per week.  She also 
complained of mild to moderate intermittent pain in both her 
left and right hip joints occurring two times per day.  
Physical examination revealed no evidence of pain in the left 
knee, left hip, or right hip, with full range of motion in 
all of these joints.  The examiner concluded that there was 
no evidence to support a diagnosis of a left knee condition 
or any bilateral hip condition.  Because the physical 
examination of the left knee, left hip, and right hip yielded 
normal results, the examiner stated that he could not provide 
an opinion regarding any relationship to service.

Pursuant to the Board's October 2008 remand, the May 2008 
examiner was asked to provide an opinion as to whether the 
diagnoses rendered in the October 2004 examination report 
(namely, patellofemoral syndrome in the Veteran's left knee 
and tendinitis in both her left and right hips) were valid, 
and if so, then whether such disabilities were caused by 
service or otherwise related to service.  See McClain v. 
Nicholson, 21 Vet. App. 319, 323 (2007) (Board finding that 
Veteran had disability "at some point during the processing 
of his claim," satisfied service-connection requirement for 
manifestation of current disability).  Later in October 2008, 
the May 2008 examiner responded to the request for 
clarification by stating that he could not comment on the 
October 2004 examiner's diagnoses.  He reiterated that the 
examination that he performed in May 2008 with regard to the 
Veteran's left knee and bilateral hips yielded normal results 
and that this was the only examination upon which he could 
comment.  Because he did not examine the Veteran in October 
2004, he suggested that the October 2004 examiner should be 
the one to comment on that particular examination report.

Pursuant to the Board's March 2009 remand, the claims file 
was forwarded to the October 2004 examiner to provide 
clarification as to any objective findings supporting the 
diagnoses of bilateral hip tendonitis and patellofemoral 
syndrome of the left knee noted on the October 2004 
examination report, and also to provide additional opinions 
as to whether such diagnosed conditions were related to 
service.  In May 2009, the October 2004 examiner responded to 
this request.  With regard to the Veteran's left and right 
hips, the examiner stated that the diagnosis of tendonitis 
was based on the Veteran's mild decrease in range of motion 
as well as pain with range of motion maneuvers.  The examiner 
noted that since tendons are soft tissue rather than bone, 
she would not expect any associated X-ray findings.  With 
regard to the Veteran's left knee, the examiner stated that 
the diagnosis of patellofemoral syndrome was based on the 
Veteran's tenderness on palpation of the medial and lateral 
sides of the patella.  The examiner noted that this diagnosis 
would not be expected to be associated with specific X-ray 
findings.  

With regard to all three of the Veteran's claimed 
disabilities, the examiner commented that the Veteran had 
described a gradual onset of disability without a history of 
trauma, which was noted to be commonly seen in overuse-type 
symptoms where a patient cannot recall exactly when the 
problem started.  The examiner noted that a review of the 
claims file revealed no active duty records documenting 
medical care for hip or knee pain.  Citing the lack of 
military medical documentation to show prior evaluation or 
treatment of the Veteran's claimed disabilities, the examiner 
stated that she was unable to provide an opinion regarding 
how long the Veteran had had the symptoms in question, or 
whether there was any relationship to service, without 
resorting to speculation.  Furthermore, the examiner stated 
that she could only address what she saw at the time of the 
October 2004 examination and could not comment on any 
subsequent examinations.

In essence, the Veteran's service treatment records are 
negative for complaints or findings of any left knee or 
bilateral hip disabilities, and she reported that she 
received no treatment during service for such.  While she was 
diagnosed with patellofemoral syndrome of the knee and 
tendinitis of the hips at the October 2004 examination, the 
examiner, in a May 2009 addendum, noted that she could not 
relate the symptoms in her left knee and hips to service 
without resorting to speculation.  The VA examination 
conducted in May 2008 found no disability, with no pain and 
full range of motion of the hips and left knee.  The examiner 
specifically stated that there was no evidence to support a 
diagnosis of a left knee condition or any bilateral hip 
condition.  The Board notes that pain alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute disability for which 
service connection may be granted.  Sanchez-Benitez v. West, 
13 Vet. App. 282, 285 (1999) appeal dismissed in part, and 
vacated and remanded in part, Sanchez-Benitez v. Principi, 
259 F.3d 1356 (Fed. Cir. 2001).

In this case, there is no evidence of the claimed conditions 
during active service, no medical opinion linking the post 
service diagnosis of tendinitis of the hips or patellofemoral 
syndrome of the knee to service, and no current diagnosis for 
any left knee or bilateral hip disability.  Thus, the 
preponderance of the evidence is against the claim, and 
service connection for a left knee disability or bilateral 
hip disabilities is denied.  

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
appellant's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).   


ORDER

Entitlement to service connection for a left knee disability 
is denied.

Entitlement to service connection for a left hip disability 
is denied.

Entitlement to service connection for a right hip disability 
is denied.



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


